Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
REASONS FOR ALLOWANCE
Claims 1-16 and 43-46 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 43, and 46, fig. 2 of Leach (US 2012/0146697) teaches a flip-flop comprising: a master section [212] configured to: latch at least one of a data input [201] and a scan input signal [203] based on a scan enable signal [202], when a clock signal [clk] is at a logic low level; and retain previously latched at least one of the data input and the scan input signal, when the clock signal is at a high logic level; and a slave section [213] coupled to the master section configured to: generate an inverted output QN [output of 213] using the latched at least one of the data input and the scan input signal received from the master section, at a positive edge of the clock signal; and retain a previous value of the inverted output QN, when the clock signal is at the logic low level. The prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including, wherein said master section is further configured to feed back a master section output signal at the output of the master section to: (i) first boolean logic, which is also responsive to the scan enable siqnal and the data input, and (ii) second boolean logic, which is also responsive to an inversion of the scan input signal and an inversion of the scan enable signal.
Regarding claims 2-16, 44, and 45, these claims are allowed since they depend on claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIBIN CHEN whose telephone number is (571)270-5768.  The examiner can normally be reached on 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on (571) 272-2078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SIBIN CHEN/Primary Examiner, Art Unit 2896